Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Response to Election/Restrictions
1.	Applicant’s election without traverse of Group I, claims 1-11, in the reply filed on 02/12/2021 is acknowledged.
2.	Claims 12-25 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention(s), there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 02/12/2021.

Claim Rejections - 35 USC § 112 (Second Paragraph)
3.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


	Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A.	Regarding claim 1, lines 1-2, the “one or more dopant metals” and “one or more structural oxides” are not defined in the claim, thus renders the claim vague and indefinite.
the one or more dopant metals corresponding to dopant metal oxides…”  However, it is confusing and unclear as to whether “the one or more dopant metals” contained in the catalyst composition is in the form of metal or an oxide.  Thus, renders the claim vague and indefinite.
C.	Regarding claim 1, the limitation on “the particles of one or more dopant metals being supported on a surface of the catalyst composition” is unclear and renders the claim confusing because the “dopant metals” are usually supported on the surface of the support materials, in this case the “structure oxides”.
D.	Regarding claim 1, the phrase “an average characteristic length” appears unclear as to whether the average particle size or average particle diameter is intended.  It would appear from the instant disclosure, on page 13, paragraph [0049], which states “the characteristic length for a particle is defined as the diameter of the smallest bounding sphere that can contain the particle”.  Does this mean that the average particle diameter of the smallest particle contained within the many particles of the catalyst?

Claim Rejections - 35 USC 102(a)(1)/§103
4.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claim(s) 1-2 & 4-9 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Jung et al. (US 2006/0171880 A1).
	Jung et al. discloses a catalyst for steam reformation, in which a nickel-based steam reforming catalyst is applied on a metal monolith (See page 3, claim 1).  The metal monolith is a honeycomb made of a metal has a cell density of 50-1,000 cells/in2 (See page 3, claim 2).  The nickel-based steam reforming catalyst contains nickel, alumina, and basic solids (See page 3, claim 3).  The applied amount of the nickel-based steam reforming catalyst is 0.01-0.4 g/cc of the metal monolith (See page 3, claim 4).  Example 1 on page 2 of the reference discloses that the catalyst contains 10% nickel and the balance of alumina and other alkaline compounds.  See also entire reference for more details.
	With respect to the limitation on “the one or more dopant metals corresponding to dopant metal oxides having a Gibbs free energy of formation at 800oC that is greater than a Gibbs free energy of formation at 800oC for the one or more structural oxides by 200 kJ/mol or more” in the instant claim 1, it is considered the disclosed catalyst structure would have the same properties as well since the dopant metal and the structural oxide disclosed are the same as claimed.
	With respect to the limitation on “the particles of the one or more dopant metals having an average characteristic length of 10 um or less” in the instant claim 1, it is taken to mean as the average particle diameter of the particles of the one or more dopant metals.  While the reference does not disclose the average particle diameter (or length) of nickel particles, it would be expected that it would have the same average particle diameter (or length) as well since it is the same dopant metal.
	With respect to the limitation on “the catalyst composition comprises a volumetric heat capacity of 140 kJ/cm3 or more” in claim 7, it is considered the disclosed catalyst structure would have the same properties as well since the catalyst disclosed is the same as claimed.


Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	Claims 3, 10, & 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jung et al. (US 2006/0171880 A1) as applied to claims 1-2 & 4-9 above, and further in view of Euzen et al. (US 5,915,951).
	Jung et al. discloses a catalyst for steam reformation as discussed in the precedent paragraph, except for the following differences.
	Regarding claim 3, Jung et al. does not disclose “silica” and the silica amount of “0.1% to 10 wt%”.
	Regarding claim 10, Jung et al. does not disclose the catalyst structure “further comprises additional metal particles” and “the additional metal particles comprising Ni, Rh, Ru, Pd, Pt, Ir, or a combination thereof”.
	Regarding claim 11, Jung et al. does not disclose the catalyst structure “further comprises a mixed oxide phase including an oxide of the additional metal and aluminum oxide”.
	Iit would have been prima facie obvious to one of ordinary skill in the art at the time the invention the invention was made to modify the catalyst structure of Jung et al. by adding “silica” and “additional metals and oxides” in order to achieve a more effective and useful catalyst material because those metals and oxides are known and used by Euzen et al. ‘951 to make a similar catalyst material See Euzene et al. ‘951 at col. 16, claims 1, 3, 7-8, & 12).  Euzen et al. ‘951 discloses the silica content is 1 to 6% by weight relative to the porous support (See col. 16, claim 8).

Citations
6.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  All references are cited for related art.  See PTO-892 Form prepared attached.

Conclusion
7.	Claims 1-25 are pending.  Claims 1-11 are rejected.  Claims 12-25 are withdrawn due to nonelected (distinct) invention(s).  No claims are allowed.

Contacts
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Primary Examiner CAM N. NGUYEN whose telephone number is (571)272-1357.  The examiner can normally be reached on M-F (9:00 am – 3:30 pm) at alternative worksite or at cam.nguyen@uspto.gov.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stanley Silverman, can be reached at 571-272-1358.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 





/Cam N. Nguyen/Primary Examiner, Art Unit 1736                                                                                                                                                                                                        
/CNN/
March 24, 2021